UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-2020


RONALD CALVIN WILLIAMS,

                    Plaintiff - Appellant,

             v.

RONALD CALVIN WILLIAMS, II,

                    Defendant - Appellee.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Thomas D. Schroeder, Chief District Judge. (1:20-cv-00904-TDS-JLW)


Submitted: December 16, 2021                                Decided: December 17, 2021


Before WYNN and RICHARDSON, Circuit Judges, and KEENAN, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Ronald Calvin Williams, Appellant Pro Se. Benjamin P. Hintze, TUGGLE DUGGINS,
PA, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ronald Calvin Williams seeks to appeal the district court’s order disposing of three

of the claims asserted in Williams’ complaint, but allowing the remaining claim to proceed.

This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291, and certain

interlocutory and collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). Because the district court did

not adjudicate all of the claims raised in the complaint, the order Williams seeks to appeal

is neither a final order nor an appealable interlocutory or collateral order. See Porter v.

Zook, 803 F.3d 694, 696 (4th Cir. 2015) (“Ordinarily, a district court order is not final until

it has resolved all claims as to all parties.” (internal quotation marks omitted)).

Accordingly, we dismiss the appeal for lack of jurisdiction.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                 DISMISSED




                                              2